Citation Nr: 0842493	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for coronary artery 
disease with cardiomyopathy.

2. Entitlement to an initial disability rating in excess of 
10 percent for residuals of a stroke. 

3. Entitlement to an initial compensable disability rating 
for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1983, from October 1987 to April 1988, and from January 2003 
to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that granted the veteran's claims of 
entitlement to service connection for residuals of a stroke, 
with a disability rating of 10 percent, and entitlement to 
service connection for right shoulder arthritis, with a 
noncompensable (0 percent) disability rating, and denied the 
veteran's claim of entitlement to service connection for 
coronary artery disease with cardiomyopathy.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In March 2008, the veteran appeared and offered testimony in 
support of his claims before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issues of entitlement to service connection for coronary 
artery disease with cardiomyopathy and entitlement to an 
initial disability rating in excess of 10 percent for 
residuals of a stroke are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's right shoulder arthritis is not productive of 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
arthritis of the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5201 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, January 2005 and March 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision rather than prior to the initial decision as 
typically required, and that an appellant has a right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA-
compliant notice was issued to the veteran by March 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ subsequently reviewed the claim and issued a 
Supplemental Statement of the Case to the veteran as recently 
as June 2007.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment and personnel records, private post-service 
medical records, VA medical treatment records, VA 
compensation and pension examinations, the veteran's and his 
wife's testimony at his March 2008 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
compensable disability rating for arthritis of the right 
shoulder.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code (DC) 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 
5003.

Limitation of shoulder motion is rated under DC 5201.  Under 
DC 5201, for a major joint, motion limited to 25 degrees from 
the side warrants a maximum 40 percent rating, while motion 
limited to midway between side and shoulder level warrants a 
30 percent rating, and motion limited to shoulder level 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5201.

The veteran was afforded a VA examination in March 2005.  On 
examination, range of motion tested times three in the 
bilateral shoulders showed full range of motion in both the 
left and right shoulder, with no tenderness to palpation over 
the right shoulder, and no noted crepitus.  There was no 
increased heat, laxity, or noted subluxation of the right 
shoulder.  X-ray evaluation was positive for mild 
degenerative joint disease.  It was noted that the veteran 
was able to disrobe for the examination without difficulty.  
The veteran was diagnosed as having degenerative joint 
disease of the right shoulder, status post arthroscopic 
repair in 1996, and prior history of injury in 1987, without 
noted report of pain, weakness, or fatigability with 
repetitive range of motion.

At his March 2008 hearing, the veteran testified that his 
right shoulder pain was about a four or a five on a scale of 
one to ten, that he had flare-ups of his condition, that when 
he had flare-ups he could not move his arm back, and that he 
got flare ups from heavy lifting.  He also testified that he 
occasionally had popping with his shoulder, and that he did 
not receive any medical treatment for his shoulder.

After reviewing the record, the Board finds that the 
veteran's right shoulder arthritis does not approximate the 
criteria for compensable disability rating under either DC 
5003 or DC 5201.

The Board notes the veteran's complaints of pain and 
limitation of motion during his March 2008 Board hearing.  
However, in order to receive a compensable rating under DC 
5003 for arthritis, limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The only objective 
medical findings of record with respect to the veteran's 
current level of right shoulder disability are those of the 
March 2005 VA examiner.  Such findings include full range of 
motion in both shoulders, no tenderness to palpation over the 
right shoulder, no noted crepitus, no increased heat, laxity 
or subluxation, that the veteran was able to disrobe for the 
examination without difficulty, and that there was no noted 
pain, weakness, or fatigability with repetitive range of 
motion on examination.  In short, the competent medical 
evidence of record does not show limitation of motion 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Thus, a 
compensable disability rating under DC 5003 is not warranted.

Also, as the only medical evidence of record with respect to 
the veteran's current level of right shoulder disability 
indicates that the veteran has full range of shoulder motion 
without pain, weakness, or fatigability with repetitive range 
of motion, a compensable rating under DC 5201 is not 
warranted.

The record thus reflects that the veteran's right shoulder 
arthritis does not approximate the criteria for a compensable 
disability rating, and has not done so at any point during 
the period relevant to the instant claim.  Accordingly, an 
initial compensable disability rating is not warranted.  See 
Fenderson, 12 Vet. App. at 126.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to an initial compensable disability rating for 
arthritis of the right shoulder is denied.


REMAND

The issues of entitlement to service connection for coronary 
artery disease with cardiomyopathy and entitlement to an 
initial disability rating in excess of 10 percent for 
residuals of a stroke must be remanded for the following 
reasons.  

First, the issue of entitlement to service connection for 
coronary artery disease with cardiomyopathy must be remanded 
for an opinion by a VA examiner.  

In a July 2004 decision, the Army Physical Evaluation Board 
(PEB) found that the veteran's cardiomyopathy existed prior 
to service and was not permanently aggravated by service.  
The veteran appealed the decision, and in an October 2005 
informal reconsideration, the PEB found that the veteran's 
dilated cardiomyopathy had its onset in 2000, which preceded 
the veteran's period of service from January 2003 to October 
2004, but that the veteran's medical condition had been 
"incurred or aggravated" in the line of duty.

For VA purposes, in line of duty means an injury or disease 
incurred or aggravated during a period of active military, 
naval, or air service unless such injury or disease was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was a result of his or her 
abuse of alcohol or drugs.  A service department finding that 
injury, disease or death occurred in line of duty is binding 
on VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  38 C.F.R. § 3.1 
(m).  Thus, the PEB's finding that the veteran's medical 
condition of dilated cardiomyopathy was aggravated in the 
line of duty is binding on VA, and, although it is not by 
itself dispositive of the issue of entitlement to service 
connection, is evidence in support of his claim for service 
connection.  See Kinnaman v. Principi, 4 Vet. App. 20, 28 
(1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Therefore, as the PEB's finding that the veteran's medical 
condition of dilated cardiomyopathy was aggravated in the 
line of duty is binding on VA, for the purposes of 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), there was an 
increase in the veteran's medical condition of dilated 
cardiomyopathy during his period of service from January 2003 
to October 2004.

Although the veteran was provided a VA examination regarding 
the nature and etiology of his cardiac condition in March 
2005, neither the examination report nor any other competent 
medical opinion of record addressed the question of whether 
the veteran's increase in his dilated cardiomyopathy 
disability during service was due solely to the natural 
progress of such disease.  Thus, the medical evidence of 
record is inadequate to make a final decision on the merits 
of the case, and a remand is necessary to obtain a medical 
opinion as to whether the veteran's increase in his dilated 
cardiomyopathy disability during service was due solely to 
the natural progress of such disease.  See 38 C.F.R. 
§ 3.159(c)(4).

Second, the issue of entitlement to an initial disability 
rating in excess of 10 percent for residuals of a stroke must 
also be remanded for a VA examination.  On January 2007 VA 
examination, the veteran was diagnosed as being status post 
right-sided stroke with resultant visual field deficit.  It 
was noted that on confrontation of visual field testing, the 
veteran had a right superior homonomous defect.  Also 
included in the medical record are field vision tests dated 
in January 2006, February 2007, and March 2007.  However, 
none of the field vision tests of record are in accordance 
with 38 C.F.R. §§ 4.76 and 4.76a, which proscribe the methods 
of examination of the visual field and computation of average 
concentric contraction of visual fields for VA disability 
rating purposes.

38 C.F.R. § 4.76 prescribes the following:

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and 3 mm. white test object.  At least 16 meridians 
22 1/2 degrees apart will be charted for each eye.  The 
charts will be made a part of the report of examination.  Not 
less than 2 recordings, and when possible, 3 will be made.  
The minimum limit for this function is established as a 
concentric central contraction of the visual field to 5 
degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Where available the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter.  This 
last test is especially valuable in detection of scotoma.

38 C.F.R. § 4.76a prescribes the following:

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III. The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.

As the examination results needed for evaluation of the 
veteran's stroke residuals are not of record, this matter 
must be remanded for a VA field vision examination that 
complies with the provisions of 38 C.F.R. §§ 4.76 and 4.76a.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copy of this Remand, is to be referred 
to the examiner who completed the March 
2005 VA examination report, or another 
examiner with appropriate expertise.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on a 
review of the claims folder, the 
examiner should express an opinion as 
to (1) the nature of any current 
cardiomyopathy or coronary artery 
disease, and (2) whether any increase 
in disability of cardiomyopathy or 
coronary artery disease during the 
veteran's period of service from 
January 2003 to October 2004 was due 
solely to the natural progress of the 
disease.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the level of severity of any 
current visual field deficit that is 
secondary to the veteran's stroke 
residuals.  The claims folder and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on examination findings 
in accordance with the methods of 
examination of the visual field and 
computation of average concentric 
contraction of visual fields prescribed 
in 38 C.F.R. §§ 4.76 and 4.76a, as well 
as a review of the claims folder, the 
examiner should specifically express an 
opinion as to the level of severity of 
any current visual field deficit that 
is secondary to the veteran's stroke 
residuals.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


